Citation Nr: 9927774	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating, on appeal from the 
initial award of service connection for left-sided impaired 
hearing disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from January 1968 to August 
1969.

This appeal is from a December 1993 decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
regional office (RO).  The Board remanded the case in May 
1997.  The issue styled as for a rating in excess of the 
initial rating was previously identified as a claim for an 
increased disability rating.  While the case was last on 
remand, the United States Court of Appeals for Veterans 
Claims (previously the United States Court of Veterans 
Appeals) (Court) handed down a decision distinguishing 
appeals from initial assignments of disability ratings in the 
decision that granted service connection from claims for 
increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court reserved the term "increased rating" for 
claims based on an assertion that a disability had become 
worse since the most recent rating.  The Board has renamed 
the issues in this case consistent with the Court's ruling in 
Fenderson.

The May 1997 remand addressed matters related to a claim for 
service connection for right-sided impaired hearing pursuant 
to a notice of disagreement of June 1994.  The appellant 
withdrew the claim at a RO hearing in June 1998.  The 
transcription of his statement satisfies the requirements for 
withdrawal of a notice of disagreement.  38 C.F.R. § 20.204 
(1998).


FINDINGS OF FACT

1.  In August 1998, the average puretone threshold was 62 
decibels (dB) and speech discrimination was 90 percent in the 
left ear.

2.  None of the audiological measurements taken from March 
31, 1992, the effective date of service connection for left-
sided hearing impairment, to August 1998 show less puretone 
sensitivity or speech discrimination in the left hear than 
was found on VA examination in August 1998.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for left-
sided impaired hearing are not met for any period from the 
effective date of service connection to the present.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal the appellant's hearing acuity 
was within normal limits when he was examined in October 1967 
for entrance into service.  His August 1969 separation 
examination report shows a 50-dB puretone threshold and a 
diagnosis of partial deafness, left.

On authorized VA audiological evaluation in November 1993, 
pure tone thresholds for the left ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
NA
NA
NA
NA
LEFT
NA
30
50
50
50

The puretone threshold average was 45 dB.  Speech audiometry 
revealed speech recognition ability of 94 percent in the left 
ear.

In January 1994 the appellant submitted readings from 
audiograms done for his employer in January 1991 and in June 
1993.

The January 1991 puretone thresholds for the left ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
NA
NA
NA
NA
LEFT
NA
30
45
45
60

Puretone threshold averages were reported as for 1000, 2000, 
and 3000 Hz, which equaled 40 dB, and as for 2000, 3000, and 
4000 Hz, which equaled 50 dB.  No speech audiometry was 
reported.

The June 1993 puretone thresholds for the left ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
NA
NA
NA
NA
LEFT
NA
45
55
55
60

Puretone threshold averages were reported as for 1000, 2000, 
and 3000 Hz, which equaled 52 dB, and as for 2000, 3000, and 
4000 Hz, which equaled 57 dB.  No speech audiometry was 
reported.

On authorized audiological evaluation in June 1997, puretone 
thresholds in the left ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
NA
NA
NA
NA
LEFT
NA
40
60
60
60

The puretone threshold average was 55 dB.  Speech audiometry 
revealed speech recognition ability of 96 percent in the left 
ear.

The appellant testified in June 1998 that his employer had 
told him that his hearing was getting worse.  He described 
the daily subjective effect of increasingly impaired hearing 
in his left ear, especially in increasing difficulty in 
hearing speech and decreasing effectiveness of his hearing 
aid.

On the authorized VA audiological evaluation in August 1998, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
NA
NA
NA
NA
LEFT
NA
50
65
70
65

The puretone threshold average was 62 dB.  Speech audiometry 
revealed speech recognition ability of 90 percent in the left 
ear.

II.  Analysis

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of the disability under consideration that will 
require a higher for any of the period under review.  Thus, 
there can be no prejudice to the appellant for the Board to 
now consider the appropriate rating.

The veteran has presented a well-grounded claim for a higher 
evaluation service-connected left ear hearing loss within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  In reviewing disability ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1998); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).

VA published amendments to the regulations for impairment of 
auditory acuity in May 1999 that codified long-standing VA 
practice in rating hearing impairment without amending the 
substantive criteria themselves and explained the medical 
reasons for the rating criteria .  64 Fed. Reg. 25202 (1999) 
(to be codified at 38 C.F.R. § 4.85 - .87b) [substantive 
rating criteria hereinafter cited per 38 C.F.R. Part 4 
(1998)].  Consequently, the requirement to choose between old 
and new rating criteria resulting from a change in 
regulations during the pendency of a claim does not arise in 
this case.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(change in regulation during pendency of claim requires Board 
to apply the version more beneficial to appellant's claim).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  38 C.F.R. 
§ 4.85, Table VI, Table VII (1998).  Table VI correlates the 
average pure tone sensitivity threshold with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation..  The table is applied separately for each 
ear to derive the values used in Table VII.  Table VII 
prescribes the disability rating based on the relationship 
between the values derived from Table VI and identifies a 
diagnostic code for use in VA rating decisions.  38 C.F.R. 
§ 4.85(b) (1998).

The appellant is service connected for impaired hearing in 
the left ear only.  The right ear is assigned a Roman numeral 
of I for the purpose of applying Table VII.  64 Fed. Reg. 
25206 (1999) (to be codified at 38 C.F.R. § 4.85(f)).  The 
appellant's hearing has become demonstrably worse during the 
time from the effective date of service connection to the 
present, changing from Roman numeral I on Table VI to Roman 
numeral III.  The average puretone thresholds shown in the 
audiology measurements made by the appellant's employer in 
June 1993 are essentially the same as those made by VA in 
November 1993.  The average was higher in June 1997 and 
higher still in August 1998.  When the change is correlated 
with a right ear value of Roman numeral I, the service-
connected left-sided hearing impairment remains 
noncompensable, despite the increase in puretone threshold 
and the decrease in speech recognition.  38 C.F.R. § 4.87, 
Table VII, Diagnostic Code 6100 (1998).

The Board sympathizes with the frustration the appellant must 
feel with the unavailability of increased compensation for 
his deteriorating hearing.  The VA rating schedule is 
designed to "represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from [] diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (1998).  
Although the appellant has experienced worsening hearing in 
his left ear, it is simply not of a degree that VA may 
compensate.



ORDER

A compensable rating from March 31, 1992, for left-sided 
hearing impairment is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

